77 So.3d 817 (2012)
Wade POUNDS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D10-1462.
District Court of Appeal of Florida, Third District.
January 4, 2012.
Carlos J. Martinez, Public Defender, and Amy Weber, Assistant Public Defendant, for appellant.
*818 Pamela Jo Bondi, Attorney General, and Shayne R. Burnham, Assistant Attorney General, for appellee.
Before SUAREZ, LAGOA, and EMAS, JJ.
PER CURIAM.
Affirmed. See State v. Roby, 246 So.2d 566 (Fla.1971); Thomas v. State, 293 So.2d 88 (Fla. 2d DCA 1974).